                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


JESUS RANGEL,

                        Plaintiff,

        v.                                                     Case No. 19-C-451

JESSICA S. LORUM, Probation Agent,
NEIL THORESON, Regional Chief, and
JANE & JOHN DOES, Employees of
Department of Community Corrections,

                        Defendants.


                                      SCREENING ORDER


        The plaintiff, who is currently serving a state prison sentence at New Lisbon Correctional

Institution and representing himself, filed a complaint under 42 U.S.C. § 1983, alleging that his civil

rights were violated. This matter comes before the court on the plaintiff’s motion for leave to

proceed without prepaying the full filing fee and to screen the complaint.

               MOTION TO PROCEED WITHOUT PREPAYMENT OF THE FILING FEE

        The plaintiff has requested leave to proceed without prepayment of the full filing fee (in

forma pauperis). A prisoner plaintiff proceeding in forma pauperis is required to pay the full

amount of the $350.00 filing fee over time. See 28 U.S.C. § 1915(b)(1). The plaintiff has filed a

certified copy of his prison trust account statement for the six-month period immediately preceding

the filing of his complaint, as required under 28 U.S.C. § 1915(a)(2), and has been assessed and paid

an initial partial filing fee of $251.47. The plaintiff’s motion for leave to proceed without prepaying

the filing fee will be granted.
                                 SCREENING OF THE COMPLAINT

       The court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

“frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b). A claim

is legally frivolous when it lacks an arguable basis either in law or in fact. Denton v. Hernandez,

504 U.S. 25, 31 (1992); Neitzke v. Williams, 490 U.S. 319, 325 (1989); Hutchinson ex rel. Baker

v. Spink, 126 F.3d 895, 900 (7th Cir. 1997).

       To state a cognizable claim under the federal notice pleading system, the plaintiff is required

to provide a “short and plain statement of the claim showing that [he] is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). The complaint must contain sufficient factual matter “that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). The court accepts the factual allegations as true and liberally construes them in the

plaintiff’s favor. Turley v. Rednour, 729 F.3d 645, 651 (7th Cir. 2013). Nevertheless, the

complaint’s allegations “must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citation omitted).

                               ALLEGATIONS OF THE COMPLAINT

       The plaintiff alleges that between September 2016 and June 2017, his parole agent Jessica

Lorum forced him to have sexual intercourse with her 2 to 3 times per week while he was on

supervision by threatening him with revocation if he refused. The plaintiff also alleges that Lorum




                                                  2
further threatened that her family would physically harm him and his child if he did not comply with

her demands.

        The plaintiff also alleges that Neil Thoreson, the Regional Chief for the Milwaukee Office

of the Division of Community Corrections (DCC), was aware that Lorum had sexual relations with

other parolees that she supervised and had a habit of violating DCC policies prohibiting probation

agents from such acts. The plaintiff alleges that Thoreson relocated Lorum as a result of her actions

rather than firing her for violating DCC policies. As a result of the defendants’ actions, the plaintiff

asserts that he suffers from psychological injuries, is in constant fear of retaliation against him or

his child, and does not trust authority figures. The plaintiff is seeking monetary relief.

                                      THE COURT’S ANALYSIS

        The plaintiff’s complaint is sufficient to state a claim a claim against Lorum because sexual

harassment by a state employee is an actionable form of sex discrimination in violation of the Equal

Protection Clause of the Fourteenth Amendment and is actionable under § 1983. See Valentine v.

City of Chicago, 452 F.3d 670, 826 (7th Cir. 2006) (“Victims of sexual harassment by a state

employer or employee can seek redress under § 1983 of the Civil Rights Act, 42 U.S.C. § 1983.”);

Locke v. Haessig, 788 F.3d 662, 667 (7th Cir. 2015) (affirming denial of qualified immunity for

supervisor of parole agent who failed to respond to complaints by plaintiff parolee that agent was

sexually harassing him). Since a person serving parole is still under sentence of the court, it would

appear that sexual abuse by a probation or parole agent could also constitute cruel and unusual

punishment in violation of the Eighth Amendment, which is applicable to the states through the

Fourteenth Amendment. See Schwenk v. Hartford, 204 F.3d 1187, 1197 (9th Cir. 2000) (“In the

simplest and most absolute of terms, the Eighth Amendment right of prisoners to be free from


                                                   3
sexual abuse was unquestionably clearly established prior to the time of this alleged assault, and no

reasonable prison guard could possibly have believed otherwise.”). Here the plaintiff’s allegation

that his probation agent threatened him with revocation if he refused to have sex with her while she

was acting as his parole agent is sufficient to state a claim under the Fourteenth Amendment.

        Turning to Thoreson, a supervisor may be held liable for a subordinate’s sexual harassment

if the plaintiff can show “intentional sex discrimination or a conscious failure to protect the plaintiff

from abusive conditions created by subordinates amounting to intentional discrimination.” Locke,

788 F.3d at 667 (citing Valentine, 452 F.3d at 683–84; T.E. v. Grindle, 599 F.3d 583, 588 (7th Cir.

2010)). “The supervisor[] must know about the conduct and facilitate it, approve it, condone it, or

turn a blind eye for fear of what they might see.” Jones v. City of Chicago, 856 F.2d 985, 992 (7th

Cir. 1998); see also Kernats v. O’Sullivan, 35 F.3d 1171, 1182 (7th Cir. 1994) (“Supervisory

liability may attach, however, where a supervisor, with knowledge of a subordinate’s conduct,

approves of the conduct and the basis for it.”). Here the plaintiff alleges that Thoreson, Lorum’s

supervisor, was aware of her conduct towards the plaintiff as well as other parolees but did not take

any steps to prevent it from continuing. Consequently, the plaintiff may proceed on his claim

against Thoreson.

        The court therefore finds that the plaintiff may proceed on the following claims: a claim

against Lorum for forcing the plaintiff to have sexual intercourse with her to avoid revocation and

a claim against Thoreson for failing to supervise, both arising under the Fourteenth Amendment to

the United States Constitution. The plaintiff has also named Jane and John Does in his complaint

but has not identified what it is they are alleged to have done. The complaint therefore fails to state

a claim against any of them. If, in the course of discovery, evidence comes to light that supports


                                                   4
a claim against anyone else, the plaintiff may seek leave to add them as defendants. But there is no

reason to keep the Doe defendants in the case at this stage.

        IT IS THEREFORE ORDERED that the plaintiff’s motion for leave to proceed in forma

pauperis (Dkt. No. 2) is GRANTED.

        IT IS FURTHER ORDERED that the Jane and John Doe Defendants are DISMISSED.

        IT IS FURTHER ORDERED that pursuant to an informal service agreement between the

Wisconsin Department of Justice and this court, copies of the plaintiff’s complaint and this order

are being electronically sent today to the Wisconsin Department of Justice for service on the state

defendants.

        IT IS FURTHER ORDERED that, pursuant to the informal service agreement between

the Wisconsin Department of Justice and this court, the defendants shall file a responsive pleading

to the complaint within sixty days of receiving electronic notice of this order.

        IT IS FURTHER ORDERED that the agency having custody of the prisoner shall collect

from his institution trust account the $98.53 balance of the filing fee by collecting monthly

payments from the plaintiff’s prison trust account in an amount equal to 20% of the preceding

month’s income credited to the prisoner’s trust account and forwarding payments to the Clerk of

Court each time the amount in the account exceeds $10 in accordance with 28 U.S.C. § 1915(b)(2).

The payments shall be clearly identified by the case name and number assigned to this action. If

the plaintiff is transferred to another institution, the transferring institution shall forward a copy of

this order along with the plaintiff’s remaining balance to the receiving institution.

        IT IS FURTHER ORDERED that copies of this order be sent to the officer in charge of

the agency where the inmate is confined.

                                                   5
       IT IS FURTHER ORDERED that the parties may not begin discovery until after the court

enters a scheduling order setting deadlines for discovery and dispositive motions.

       IT IS FURTHER ORDERED that the plaintiff shall submit all correspondence and legal

material to:

                               Honorable William C. Griesbach
                               c/o Office of the Clerk
                               United States District Court
                               Eastern District of Wisconsin
                               125 S. Jefferson Street, Suite 102
                               Green Bay, WI 54301

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S CHAMBERS. It will

only delay the processing of the matter.

       The plaintiff is further advised that failure to make a timely submission may result in the

dismissal of this action for failure to prosecute.

       In addition, the parties must notify the Clerk of Court of any change of address. Failure to

do so could result in orders or other information not being timely delivered, thus affecting the legal

rights of the parties. Therefore, failure to provide your correct address could result in dismissal of

your case for failure to prosecute.

       Dated at Green Bay, Wisconsin this 24th day of April, 2019.

                                               s/ William C. Griesbach
                                               William C. Griesbach, Chief Judge
                                               United States District Court




                                                     6
